                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DENE AURIELLE SHAEFFER,

                Appellant,

        v.                                                     Civil Case No. 19-cv-342-JPG
                                                               Bankr. Case No. 17-30052-lkg
 MIKOL ROSENBALM,

                Appellee.

                                              ORDER

       This matter comes before the Court for case management purposes. In this case, Dene

Aurielle Shaeffer, the debtor in Bankruptcy Case No. 17-30052, has appealed the March 8, 2019,

opinion of Bankruptcy Judge Laura K. Grandy (Bankr. Case No. 17-30052-lkg, Doc. 142). In

that order, Judge Grandy granted the motion of creditor Mikol Rosenbalm for sanctions against

Shaeffer. In an order dated April 11, 2019, the Court ordered Shaeffer to show cause in this case

why this appeal should not be dismissed (Doc. 3).

       Since the Court entered its order to show cause, it has reviewed the docket sheet in this

case as well as the docket sheet in the Bankruptcy proceeding and has discovered that the docket

sheet in this case does not accurately reflect the participants and roles of the individuals involved

in this case. It is correct that Dene Aurielle Shaeffer is the appellant. The proper appellee,

however, is Mikol Rosenbalm, the creditor movant in the Bankruptcy Court, who is represented

by attorney Don C. Collins. This error resulted from a miscommunication between the

Bankruptcy Court and the District Court during the docketing of the appeal. To remedy the

inaccuracies in the docket sheet, the Court DIRECTS the Clerk of Court to:

   •   TERMINATE Collins as the Appellee;

   •   ADD Mikol Rosenbalm as the Appellee;
    •     ADD Don C. Collins
                  126 W. Main
                  Belleville, IL 62220
                  (618) 234-2001
                  (618) 234-4015 (fax)
                  dcarcoldon@netscape.net
          as the attorney representing Appellee Mikol Rosenbalm;

    •     ADD Cynthia A. Hagan, Trustee
                  206 W College St., Suite 12
                  Carbondale, IL 62901
                  (618) 529-2274
                  CynthiaAHagan@aol.com
          as an interested party; and

    •     ENSURE that all parties/interested parties to the case have been served with all orders or
          notices entered in this case.

          These changes to the docket sheet do not in any way impact the substance of the order to

show cause the Court entered April 11, 2019 (Doc. 3); the terms of that order are still in full

effect.

IT IS SO ORDERED.
DATED: April 15, 2019


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                  2
